IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44062

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 321
                                                )
       Plaintiff-Respondent,                    )   Filed: January 18, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MALINA KAE CHAVEZ,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of two years, for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge
                                  and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Malina Kae Chavez pleaded guilty to possession of a controlled substance, Idaho Code §
37-2732(c).    The district court imposed a unified seven-year sentence, with two years
determinate. Chavez appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Chavez’s judgment of conviction and sentence are affirmed.




                                                   2